Name: Decision (EU) 2018/1859 of the European Parliament and of the Council of 14 November 2018 on the mobilisation of the European Union Solidarity Fund to provide assistance to Latvia
 Type: Decision
 Subject Matter: budget;  Europe;  EU finance;  cooperation policy;  deterioration of the environment;  regions of EU Member States
 Date Published: 2018-11-28

 28.11.2018 EN Official Journal of the European Union LI 302/1 DECISION (EU) 2018/1859 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 14 November 2018 on the mobilisation of the European Union Solidarity Fund to provide assistance to Latvia THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 2012/2002 of 11 November 2002 establishing the European Union Solidarity Fund (1), and in particular Article 4(3) thereof, Having regard to the Interinstitutional Agreement of 2 December 2013 between the European Parliament, the Council and the Commission on budgetary discipline, on cooperation in budgetary matters and on sound financial management (2), and in particular point 11 thereof, Having regard to the proposal from the European Commission, Whereas: (1) The European Union Solidarity Fund (the Fund) aims to enable the Union to respond in a rapid, efficient and flexible manner to emergency situations in order to show solidarity with the population of regions struck by natural disasters. (2) The Fund is not to exceed a maximum annual amount of EUR 500 000 000 (2011 prices), as laid down in Article 10 of Council Regulation (EU, Euratom) No 1311/2013 (3). (3) On 14 November 2017, Latvia submitted an application to mobilise the Fund, following a long-lasting period of intense rainfalls during summer and autumn 2017 leading to the saturation of soils and subsequent flooding. (4) The application by Latvia meets the conditions for providing a financial contribution from the Fund, as laid down in Article 4 of Regulation (EC) No 2012/2002. (5) The Fund should therefore be mobilised in order to provide a financial contribution to Latvia. (6) By Decision (EU) 2018/508 of the European Parliament and of the Council (4), the Fund was mobilised to provide the sum of EUR 50 000 000 in commitment and payment appropriations for the payment of advances for the financial year 2018. Those appropriations have only been used to a very limited extent. Consequently, there is scope for financing the full amount for the present mobilisation through the reallocation of the appropriations mobilised for the payment of advances in the general budget of the Union for the financial year 2018. (7) In order to minimise the time taken to mobilise the Fund, this Decision should apply from the date of its adoption, HAVE ADOPTED THIS DECISION: Article 1 For the general budget of the Union for the financial year 2018, the European Union Solidarity Fund shall be mobilised to provide the amount of EUR 17 730 519 to Latvia, in commitment and payment appropriations. The amount of the mobilisation referred to in the first paragraph shall be financed from the appropriations mobilised for the payment of advances in the Union budget for the financial year 2018. The appropriations available for the payment of advances shall be reduced accordingly. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 14 November 2018. Done at Strasbourg, 14 November 2018. For the European Parliament The President A. TAJANI For the Council The President K. EDTSTADLER (1) OJ L 311, 14.11.2002, p. 3. (2) OJ C 373, 20.12.2013, p. 1. (3) Council Regulation (EU, Euratom) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014-2020 (OJ L 347, 20.12.2013, p. 884). (4) Decision (EU) 2018/508 of the European Parliament and of the Council of 12 December 2017 on the mobilisation of the European Union Solidarity Fund to provide for the payment of advances in the general budget of the Union for 2018 (OJ L 83, 27.3.2018, p. 13).